IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-30065
                           Summary Calendar



MARIO McKINLEY,

                                          Plaintiff-Appellant,

versus

TERREBONNE PARISH SHERIFF
DEPUTIES, ET AL.,

                                          Defendants,

BRYAN BOUGARD, Deputy;
PHILIP PITRE, Deputy;
DR. SPENCE; JERRY LARPENTER,
Sheriff; ROBERT BERGERON,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-2735-F
                       - - - - - - - - - -
                          July 11, 2001

Before HIGGINBOTHAM, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mario McKinley has filed an application for leave to proceed

in forma pauperis (IFP) on appeal, following the district court's

dismissal of some, but not all, of the defendants in his 42

U.S.C. § 1983 complaint.    Because McKinley has since paid the

filing fee, his IFP motion is DENIED AS MOOT.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30065
                                -2-

     McKinley does not address whether the district court’s order

was final and thus appealable.   This court must examine the basis

of its jurisdiction on its own motion if necessary.   See Mosley

v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

     In a case involving multiple defendants, a district court’s

order is “final” only if: (1) it adjudicates all the claims of

all the parties, or (2) the court expressly determines that there

is “no just reason for delay” and directs entry of judgment under

Fed. R. Civ. P. 54(b).   Riley v. Wooten, 999 F.2d 802, 804 (5th

Cir. 1993)(citation omitted).

     The order appealed from was not certified under Rule 54(b)

and does not fall into the specific class of orders listed in 28

U.S.C. § 1292(a).   The order is therefore not final, and this

court is without jurisdiction to consider it.   Accordingly, the

appeal is DISMISSED FOR LACK OF JURISDICTION.

     McKinley’s pro se motion for appointment of new counsel and

court-appointed counsel’s motion for leave to withdraw as counsel

are DENIED WITHOUT PREJUDICE to being reasserted before the

district court.

     IFP MOTION DENIED AS MOOT; MOTION FOR APPOINTMENT OF NEW

COUNSEL AND MOTION FOR LEAVE TO WITHDRAW AS COUNSEL DENIED

WITHOUT PREJUDICE; APPEAL DISMISSED.